DETAILED ACTION
This communication is in response to the amendment filed on 02/16/2021 for application 15/969,370. Claims 1, 11 and 16 have been amended. Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

      Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 1-20 remain rejected.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1, 11 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 1, 11 and 16 have limitation such as “whether at least one criterion associated with occurrence of a selected number of instances of the dynamic signals has been satisfied”. These limitations do not have support in the specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2017/0076225 A1) in view of White (US 2014/0013200 A1) further in view of Gupta et al (US 2017/0097978 A1).

	As per claim 1, Zhang teaches a computer-implemented method comprising: obtaining, by a computing system, dynamic signals associated with content items and training, by the computing system, a machine learning model based on the dynamic signals associated with the content items and determining, by the computing system, a classification for a content item based on the machine learning model ([0035], [0037], [0050], e.g., discloses wherein classification tags generated by statistical model include relevance tags that identify content items as relevant or irrelevant to one or more topics .., a statistical model may be implemented using different techniques. In particular, classification tags for content items may be generated using an artificial neural network, naive Bayes classifier, Bayesian network, clustering technique, logistic regression technique, decision tree, and/or other type of machine learning model). 
Zhang does not explicitly teach wherein the dynamic signals occur in response to posting of the content items;
However, White teaches wherein the dynamic signals occur in response to posting of the content items (see Figs.3-5 and para. [0055], e.g., providing the video and an associated comment feed to a user, comment 352 was submitted at a time reference of 00:48 during the video, and thus, appears on the top of the window at time 00:48 of the 
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of White with the teachings of Zhang in order for providing comments for display at time reference during video in efficient manner (White).
Zhang and White do not explicitly teach determining, by the computing system, whether at least one criterion associated with occurrence of a selected number of instances of the dynamic signals has been satisfied and updating, by the computing system, the classification for the content item based on a determination that the at least one criterion has been satisfied.
However, Gupta teaches (see paragraph [0032], e.g., discloses wherein the categorization module can determine that the ratio of 800 fashion-related comments to the 1,000 total comments for the content item satisfies the threshold ratio (e.g., criterion has been satisfied) and, therefore, categorize the content item as being in the fashion category).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Gupta with the teachings of Zhang, White and Zhang.368 in order to enabling a method for categorizing and accessing various types of content using computing devices in efficient manner (Gupta).


 	As per claim 2, wherein the dynamic signals associated with the content items further include one or more of: user sentiment reactions associated with the content items, or user behavior associated with the content items ([0023], e.g., the content items may include posts, updates, comments, opinions or feedback etc. Zhang). 
 	As per claim 3, wherein the updating the classification is in response to determination that the at least one criterion has been satisfied ([0032]-[0045], Zhang). 
 	As per claim 4, wherein the at least one criterion includes one or more of: a number of new user comments associated with a content item since a previous determination of the classification, or a number of new user sentiment reactions associated with a content item since a previous determination of the classification for the content item ([0032]-[0050], Zhang). 
 	As per claim 9, wherein features for training the machine learning model include one or more of: content item attributes, user attributes, static signals associated with the content items, or the dynamic signals associated with the content items ([0032]-[0050], Zhang). 
 	As per claim 10, wherein the static signals associated with the content items include one or more of: visual content, audio track information, or text information ([0032]-[0050], Zhang). 


 	As per claim 5, Zhang, White and Zhang.368 do not explicitly teach extracting words from the user comments associated with the content items based on relevance of the words to one or more topics and obtaining a threshold number of the extracted words from the user comments associated with the content items for the training of the machine learning model. 
However, Gupta teaches extracting words from the user comments associated with the content items based on relevance of the words to one or more topics and obtaining a threshold number of the extracted words from the user comments associated with the content items for the training of the machine learning model ([0031]-[0033], e.g., discloses wherein categorization module can determine the content item belongs in a first category based on a threshold ratio of the number of comments that included terms corresponding to the first category to the number of total comments for the content item).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Gupta with the teachings of Zhang, White and Zhang.368 in order to enabling a method for categorizing and accessing various types of content using computing devices in efficient manner (Gupta).

 	As per claim 7, further comprising: extracting words from user comments associated with the content item based on relevance of the words to one or more topics; and obtaining a threshold number of the extracted words from the user comments associated with the content item, wherein the determining the classification for the content item is based on the obtained threshold number of the extracted words ([0031]-[0040], Gupta). 
 	As per claim 8, wherein the extracting the words from the user comments associated with the content item is based on respective word lists for topics, the respective word lists generated based on a correlation between words in user comments associated with content items in a set of content items and topics associated with the content items in the set of content items ([0031]-[0040], Gupta). 
 	Regarding claims 14-15, 19-20, claims 14-15, 19-20 are rejected for substantially the same reason as claims 5-8 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
 	
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753 and an email address is azam.cheema@uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166